DETAILED ACTION
This Office Action is in response to a communication made on June 23, 2022
Claims 1, 4-10 and 13-20 are pending in the application.
Claims 2-3 and 11-12 have been cancelled by the Applicant
Claims 1, 4-5, 10 and 13-14 have been amended by the Applicant
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2022is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
.
Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed June 23, 2022, have been fully considered.
The Applicant argues on page 7 that “Bagherpour is limited to the switching of eye tracking devices in a conventional, computer display environment, not an IoT environment”. The examiner respectfully disagrees. 
The specifications Fig. 1, Fig.2 and page 5 shows an IoT service environment, which contains an electronic device 100 such as a server, which provides the IoT service through at least one service medium 104 which may output information related to the IoT service, for example, the service medium 104 may include at least one of a display device or an audio playback device. Bagherpour in Fig.1 and [0018],[0023] shows  a system 100 having a processor 110 and a plurality of display devices (“at least one service medium”) having eye tracking device/image sensors, though the processor 110 shown is a desktop personal computer (“electronic device 100 such as a server”), other embodiments of the invention may include any multi-display arrangement associated with a variety of computing/ processing devices, which is equivalent to the IoT environment shown in specification Fig.1, Fig.2.
The Applicant argues on page 9 that “even if Bagherpour and Faaborg and Ramanujaiaha could somehow be combined, none would teach or suggest alone or in combination the elements as recited in amended claims 1 and 10”. The examiner agrees.
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bagherpour et al (US Patent Application Pub. No. 2019/0064513 A1) hereinafter Bagherpour, in view of Faaborg et al (US Patent Application Pub. No. 2021/0096802 A1) hereinafter Faaborg, and in view of Le Roux et al  (US Patent Application Pub. No. 2017/0310407 A1) hereinafter LeRoux, and in further view of Ramanujaiaha et al (US Patent No. 9,762,733 B1) hereinafter Ramanujaiaha.
Regarding claims 1 and 10: Bagherpour.teaches:
An operating method of an electronic device, comprising: monitoring a user in an Internet of things (IoT) service environment; (see Fig.1 and ¶ [0001],[0027],[0046], Bagherpour shows a system for tracking a gaze of a user across a multi-display arrangement, which includes an eye tracking device and image sensor associated with each display (an Internet of things (IoT) service environment) which monitors the user's gaze direction about the display (monitoring a user)
predicting a visual service effect of at least one service medium related to the user in the IoT service environment; wherein the selecting of one of the at least one service medium comprises: predicting effectiveness of the at least one service medium based on the visual service effect (see Fig.1 item 110 and ¶ [0025],[0023], Bagherpour shows the system includes a processor to determine, by polling each eye tracking device which display device the user is currently gazing at, the associated eye tracking device is able to consistently determine a direction of the user's gaze with respect to the display over at least a predetermined period of time and determine which display device the user is gazing at (predicting a visual service effect of at least one service medium related to the user)
whether a visible area of the user is included in the location of each service medium, or an angle between an orientation of the user and an orientation of each service medium; (see ¶ [0021],[0033], Bagherpour shows a particular eye tracking device is able to determine the gaze direction of a user when the user's gaze direction is directed toward an effective area of the associated display device (a visible area of the user is included in the location of each service medium)
Bagherpour does not explicitly show:
selecting one of the at least one service medium based on the visual service effect;
providing service for the user through the selected service medium
wherein the predicting of the visual service effect comprises predicting the visual service effect of the at least one service medium based on at least one of a distance between a location of the user and a location of each service medium,
using a predetermined reinforcement learning (RL) algorithm; and selecting one of the at least one service medium based on the effectiveness.
Faaborg shows:
selecting one of the at least one service medium based on the visual service effect; and providing service for the user through the selected service medium (see Fig. 4A and [0004],[0005],[0073], Faaborg shows a system having a plurality of display devices connected to a computing device, such as laptops, desktops, tablets, workstations, personal digital assistants and televisions, receiving from a plurality of sensors on display devices, data related to the physical environment, and detecting, a physical position of each display device based on the data, and controlling the content displayed on display devices based on the detected physical positions, [0049] shows using the data from the image sensors and positional sensor to determine which of the display devices is a primary display device by detecting a orientation of a head gaze and/or an eye gaze of the user in the image information collected by the image sensors, and automatically setting a display device as the primary display device based on the detected head/eye gaze direction of the user (selecting one of the at least one service medium based on the visual service effect), Fig.9 steps, 920,940 and [0072],[0006] shows moving the displayed content from a first display device to a second display device of the plurality of display devices based on the received data from the display devices (providing service for the user through the selected service medium)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bagherpour to incorporate the teaching of Faaborg such that the system/processor uses the eye tracking devices and image sensors associated with the multiple displays to select a display and control the content displayed on it, Doing so would enhance functionality of the system and improve the user's experience since the system would monitor the head/eye direction and gaze to move the content from one display to another
LeRoux shows:
wherein the predicting of the visual service effect comprises predicting the visual service effect of the at least one service medium based on at least one of a distance between a location of the user and a location of each service medium, (see Fig. 3 and [0001],[0005],[0030], LeRoux shows a system that relates to handover of audio/video content, which includes an first device playing an audio/video broadcast, detecting by an intermediate device such as a smartphone an interruption of play out by the first device and connecting to the second device and streaming the audio/video broadcast playing on the intermediate device for a seamless play out handover of the audio/video broadcast, [0010],[0073] shows the handover is based on a distance detection, the presence of the second device being detected when a distance between the intermediate device and the second device is below a threshold (based on at least one of a distance between a location of the user and a location of each service medium)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bagherpour to incorporate the teaching of LeRoux such that the system includes location sensors on the multiple displays and the system/processor uses the eye tracking devices and image sensors associated with the multiple displays and the user location based on a smartphone GPS location, to select a display and control the content displayed on it, Doing so would enable the multiple displays to be located far apart and enhance functionality of the system since the system would monitor the head/eye direction and gaze and the user and display locations to move the content from one display to another.
Ramanujaiaha shows:
using a predetermined reinforcement learning (RL) algorithm; and selecting one of the at least one service medium based on the effectiveness (see col.1 lines 42-63, Ramanujaiaha shows a system for recommending one or more communication mediums based on predictive analytics, which detects a first customer interaction via a first medium in a plurality of communication mediums, determining one or more candidate mediums for a second interaction with the customer; for each medium of the candidate communication mediums, estimate an expected value to be obtained by utilizing the communication medium for the second interaction; and select a particular communication medium of the candidate communication mediums, Fig.12 and col.30 lines 13-26 shows the system includes a predictive analytics module where the problem of interaction medium selection/recommendation for long term reward maximization is formulated as a reinforcement learning problem (using a predetermined reinforcement learning (RL) algorithm) such as, for example, a k-armed contextual bandit problem known by those of skill in the art, where context or observation includes information on customers and interaction and the action is the selection of an interaction medium that is recommended to be used in handling the interaction; and the reward is feedback from the environment on completion of the interaction (selecting of one of the at least one service medium)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bagherpour to incorporate the teaching of Ramanujaiaha such that the system/processor includes an analytics module which uses a reinforcement learning algorithm for reward maximization based on the eye tracking and image sensor information associated with the multiple display devices for the selection of a display device that is recommended to be used, Doing so would enhance the user's experience since the system would use a reinforcement learning algorithm for reward maximization based on the eye tracking and image sensor information associated with the multiple display devices for the selection of a display.

Regarding claims 4 and 13: Bagherpour.modified by Faaborg, LeRoux and Ramanujaiaha teaches method and device of claims 1 and 10
Bagherpour shows:
The operating method of claim 1, wherein the predicting of the effectiveness comprises predicting the effectiveness based on a cumulative value of the visual service effect of the at least one service medium over time (see Fig.1 item 110 and ¶ [0025],[0023], Bagherpour shows the system includes a processor to determine, by polling each eye tracking device which display device the user is currently gazing at, the associated eye tracking device is able to consistently determine a direction of the user's gaze with respect to the display over at least a predetermined period of time and determine which display device the user is gazing at (based on a cumulative value of the visual service effect of the at least one service medium over time)

Regarding claims 5 and 14: Bagherpour.modified by Faaborg, LeRoux and Ramanujaiaha teaches method and device of claims 1 and 10
Bagherpour does not explicitly show:
The operating method of claim 3, further comprising updating at least one parameter of the RL algorithm based on a reward from the IoT service environment, while providing the service for the user through the selected service medium
Ramanujaiaha shows:
The operating method of claim 3, further comprising updating at least one parameter of the RL algorithm based on a reward from the IoT service environment, while providing the service for the user through the selected service medium (see Fig. 10 and col.24 line 56-col.26 line 16, Ramanujaiaha shows the predictive analytics module is configured to collect data from various external and internal sources, and generate a multimodal predictive model for determining, for example, an optimal medium based on the predictive model, to render an optimal reward, the collected data is normalized and anomalies removed and applies rules and historical preferences and weights to update the predictive model (updating at least one parameter of the RL algorithm based on a reward)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bagherpour to incorporate the teaching of Ramanujaiaha such that the system/ predictive analytics model is updated based on the eye tracking and image sensor information associated with the multiple display devices, Doing so would enhance the user's experience since the system would update the predictive model for reward maximization based on the eye tracking and image sensor information associated with the multiple display devices for the selection of a display.

Regarding claims 6 and 15: Bagherpour.modified by Faaborg, LeRoux and Ramanujaiaha teaches method and device of claims 1 and 10
Bagherpour shows:
The operating method of claim 1, wherein the monitoring of the user comprises monitoring the user while providing the service for the user through a previously selected service medium (see ¶ [0047], Bagherpour shows processor determines that the user's gaze direction has moved toward a second display and activates the second eye tracking device associated with as second display  about which the user's gaze direction is now located, and continues to monitor the user's gaze direction about second display  while awaiting a change in which display the user directs their gaze (monitoring the user while providing the service for the user through a previously selected service medium)

Regarding claims 7 and 16: Bagherpour.modified by Faaborg, LeRoux and Ramanujaiaha teaches method and device of claims 6 and 15
Bagherpour shows:
The operating method of claim 6, further comprising: comparing an identifier of the selected service medium and an identifier of the previously selected service medium; and performing handover from the previously selected service medium to the selected service medium based on a result of the comparison (see Fig.4 step 40, Fig.1 and ¶ [0030], Bagherpour shows the system performs a handover process between two eye tracking devices 130 as the user's gaze location moves from one display 120 to another (performing handover from the previously selected service medium to the selected service medium)

Regarding claims 8 and 17: Bagherpour.modified by Faaborg, LeRoux and Ramanujaiaha teaches method and device of claims 7 and 16
Bagherpour shows:
The operating method of claim 7, wherein the performing of the handover comprises: reducing the predicted visual service effect of the selected service medium when the selected service medium is different from the previously selected service medium; determining whether to perform handover to the selected service medium based on the reduced visual service effect of the selected service medium; and performing the handover if it is determined that the handover to the selected service medium has to be performed (see Fig.4, Fig. 1 and ¶ [0050],[0051], Bagherpour shows the system determines whether a handover from the active eye tracking device 130 to a deactivated eye tracking device 130 is necessary (the selected service medium is different from the previously selected service medium), this may occur for example, if the gaze position is or has been near the edge of a display 120, if both eyes of the user cannot be detected by the active eye tracking device 130, and/or based on history of movement of the user's gaze position (whether to perform handover to the selected service medium based on the reduced visual service effect)

Regarding claims 9 and 18: Bagherpour.modified by Faaborg, LeRoux and Ramanujaiaha teaches method and device of claims 8 and 17
Bagherpour shows:
The operating method of claim 8, further comprising providing the service for the user through the previously selected service medium if it is determined that the handover to the selected service medium does not need to be performed (see Fig.3 and ¶ [0046],[0047], Bagherpour shows the processor determines that the user's gaze direction has moved toward a second display and may activate a second eye tracking device associated with as second display about which the user's gaze direction is now located, and continues to monitor the user's gaze direction about second display while awaiting a change in which display the user directs their gaze to (if it is determined that the handover to the selected service medium does not need to be performed)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458